                Case 2:18-cv-02750-EFB Document 24 Filed 06/05/20 Page 1 of 1


 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5
 6   Attorney for Plaintiff
                                     UNITED STATES DISTRICT COURT
 7
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9                                          SACRAMENTO BRANCH
10
     SILEY DE WILLIAMS,                                        Case No.: 2:18-cv-02750-EFB
11
                     Plaintiff,
12
     vs.                                                       ORDER FOR THE AWARD OF
13                                                             ATTORNEY FEES PURSUANT TO THE
     ANDREW SAUL,                                              EQUAL ACCESS TO JUSTICE ACT, 28
14                                                             U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                   Defendant
17
18           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
19   under EAJA, in the amount of FOUR-THOUSAND NINE-HUNDRED dollars ($4,900.00), are
20
     awarded to Plaintiff, subject to the terms of the stipulation.
21
             IT IS SO ORDERED.
22
23
     Dated: June 5, 2020
24
25
26
27
28

                              STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                               PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:18-cv-02750-EFB                                                                            Page 3
